Citation Nr: 0820514	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia/blood clot.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to service connection for lung cancer, to 
include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues of entitlement to service connection for right 
inguinal hernia/blood clot and for a left eye condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's lung cancer has not been medically related to 
his service, to include any possible exposure to asbestos.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in November 2005 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, including dates 
and places the veteran received medical treatment, and 
informed him that it was his responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006, and this notice was followed by the June 2006 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Further, 
because the service connection claim is being denied, no 
disability rating or effective date will be assigned, and 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   The veteran's service medical records 
and private treatment records have been associated with the 
record.  The veteran was also accorded a VA examination in 
May 2006 as a part of this claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Lung Cancer

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  

The information and instructions from the DVB Circular have 
been included in a VA Adjudication Procedure Manual, M21-1 
(M21-1MR), Part IV.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze a 
veteran's claim of entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols of these guidelines.  Ennis v.  
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet.  
App. 428, 432 (1993). 

The DVB Circular guidelines note that the most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  "Asbestosis is a pneumoconiosis due 
to asbestos particles."  McGinty v. Brown, 4 Vet. App. at 
429 (1993).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  M21-1MR, Part IV, Subpart ii, 
Chapter 2.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347  
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).   
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of the disease, and an asbestos-related disease can develop 
from brief exposure to asbestos.    

The veteran contends that his lung cancer was caused by in-
service exposure to asbestos.  He states that he was an 
automobile mechanic in service and was exposed to asbestos 
while working on brakes on military vehicles.  He denied any 
post-service asbestos exposure.  The veteran's DD 214 Form 
confirms that he was an automobile repairman in service.  His 
statements are competent evidence, via first-hand knowledge, 
that he was exposed to asbestos, although not of disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).   

The record indicates that the veteran was diagnosed with lung 
cancer in 1995.  A January 1996 private treatment record 
reveals that a mass in the left lung field was found on a 
routine chest x-ray and that the veteran did not have any 
symptoms prior to this x-ray.  The veteran also underwent a 
partial lobectomy and radiation therapy in 1996.

A February 2000 treatment record contains a diagnosis of mild 
chronic obstructive pulmonary disease (COPD).  A September 
2002 chest x-ray report reveals mild pleural thickening and 
fibrotic changes that were related to the veteran's prior 
radiation therapy.  An October 2005 chest x-ray indicated the 
presence of a prominent focal opacification anterior to the 
upper thoracic spine.

The veteran underwent a VA examination in May 2006.  He 
reported his in-service exposure to asbestos, as well as his 
history of smoking (for 20 years, quitting in 1976).  The 
examiner noted that the veteran was diagnosed with large cell 
cancer of the left lung in 1995 and that he underwent a left 
upper lobe lobectomy.  The examiner also noted that a recent 
October 2005 chest x-ray did not reveal any evidence of 
active cardiopulmonary disease.  The veteran denied any chest 
pain, productive cough, wheezing, weight loss, loss of 
appetite, or hospitalizations or respiratory infections in 
the prior 12 months.  Upon examination, his lungs were clear 
bilaterally.  

The examiner concluded that the veteran's remote lung cancer 
is unlikely related to his in-service exposure to asbestos.  
The examiner noted that the veteran's x-ray reports do not 
demonstrate any evidence of asbestos-related lung disease 
prior to the diagnosis of lung cancer in 1995.  The examiner 
opined that the veteran's lung cancer is related to his 
smoking history rather than his exposure to asbestos.

There is no medical opinion of record that links the 
veteran's lung cancer to his in-service asbestos exposure or 
to his period of active service.  The VA examiner concluded 
that the veteran's lung cancer is more likely due to his 
history of smoking, especially in light of the absence of 
evidence of any type of asbestos-related lung disease either 
prior to or after the lung cancer diagnosis.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for lung cancer, 
including as due to asbestos exposure, is not warranted.


ORDER

Service connection for lung cancer is denied.


REMAND

The veteran contends that his current hydrocele of the right 
testicle is related to a blood clot in the right testicle 
that he experienced in service.  His service treatment 
records reveal that a painful mass was detected in the right 
scrotum in January 1963.  The veteran was initially diagnosed 
with an inguinal hernia.  The June 1964 report of medical 
history indicates that the mass detected in January 1963 was 
a blood clot.  This report also indicates that the blood clot 
was asymptomatic at the time.

An August 2006 private medical record reveals that the 
veteran has been diagnosed with an encysted hydrocele of the 
right testicle.  It appears that the hydrocele has been 
present for several years.  The veteran's private physician 
has recommended surgery.

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a current diagnosis involving the right testicle; (2) the 
record reveals that the veteran experienced a blood clot in 
the right testicle while on active duty; and (3) the evidence 
indicates that the claimed disability may be related to the 
veteran's active service.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006) (recognizing that the latter element is a 
low threshold).  

The veteran also contends that he injured his left eye in 
service, which resulted in a scar that has limited his vision 
in that eye.  His service treatment records do not contain 
any reference to a left eye injury.  However, the veteran 
states that dirt and hot metal were embedded in his eye, 
which caused a permanent injury.  The veteran's wife states 
that he told her about his eye injury prior to their marriage 
41 years ago, and that every eye specialist he has been 
examined by have remarked on this left eye scar.  Post-
service treatment records reveal that the veteran has been 
diagnosed with a choroidal nevus in his left eye.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a currently diagnosed left eye disorder; (2) the veteran has 
stated that he sustained a left eye injury in service; and 
(3) the evidence indicates that the claimed disability may be 
associated with the alleged in-service injury.  See 
McClendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination of his right testicle.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination and a note of such a review 
should be made in the examination 
report.  Have the examiner conduct all 
necessary tests and opine as to whether 
it is at least as likely as not that 
the veteran's current hydrocele is 
related to the blood clot the veteran 
experienced in service.

2.  Schedule the veteran for a VA 
examination of his eyes.  Ask the 
examiner to review the claims file in 
conjunction with the examination, 
particularly the veteran's statement 
regarding his in-service left eye 
injury, and to make a note of such a 
review in the examination report.  Have 
the examiner conduct all necessary 
tests and clarify whether the veteran 
suffers from any disorder of the left 
eye.  The examiner must opine as to 
whether it is at least as likely as not 
that any present disorder of the left 
eye is related to the veteran's active 
service. 

3.  Thereafter, readjudicate the claims 
of service connection for a right 
inguinal hernia/blood clot and for a 
left eye condition.  If the 
determination remains unfavorable to 
the veteran, the AMC must issue a 
Supplemental Statement of the Case and 
provide the veteran a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


